                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 SEAN FIGARO,                                             Civil Action No. 21-13157 (SDW)

                 Plaintiff,

         v.                                                            OPINION

 RENEE MARIE BUMB,

                 Defendants.


WIGENTON, District Judge:

       Currently before the Court is the complaint and application to proceed in forma pauperis

of Plaintiff Sean Figaro. (ECF No. 1). Because this Court finds that leave to proceed in forma

pauperis is authorized in this matter, the Court will grant Plaintiff’s application. As this Court will

grant Plaintiff in forma pauperis status, this Court is required to screen the complaint pursuant to

28 U.S.C. § 1915(e)(2)(B). Pursuant to this statute, this Court must dismiss Plaintiff’s claims if

they are frivolous, malicious, fail to state a claim for relief, or seek damages from a defendant who

is immune. For the reasons set forth below, this Court will dismiss Plaintiff’s complaint.



I. BACKGROUND

       Plaintiff is a criminal detainee awaiting sentencing on drug charges. (ECF No. 1 at 2).

According to his complaint, during a hearing conducted before Judge Bumb in Camden on June

2, 2021, Plaintiff attempted to leave the courtroom as he was unhappy that Judge Bumb was

“yelling” at him and “not allowing [him] to speak” despite his acting pro se in his criminal matter.

(Id. at 5). Judge Bumb then ordered the United States Marshals to stop Plaintiff from leaving

before his hearing had concluded, which they did by “grab[bing his] shoulder” and telling him not


                                                  1
to move. (Id. at 6). Plaintiff further complains that Judge Bumb thereafter continued the

proceeding in question longer than he would prefer and that he became afraid because he thought

the Marshals were “looking like [they were] going to reach for a weapon.” (Id.). Plaintiff thus

seeks to raise a claim against Judge Bumb based on his distaste for the results of his attempt to

prematurely leave proceedings in her court. It is not clear how he believes the judge violated his

rights, and it appears that Plaintiff is simply using this complaint as a means of “remov[ing] Judge

. . . Bumb” from his criminal case. (Id.)



II. DISCUSSION

A. Legal Standard

       This Court is required to screen Plaintiff’s complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)

because Plaintiff has been granted in forma pauperis status in this matter. Pursuant to that statute,

this Court must sua sponte dismiss any claim that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

       In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is

“required to accept as true all factual allegations in the complaint and draw all inferences from the

facts alleged in the light most favorable to [the Plaintiff].” Phillips v. Cnty. of Allegheny, 515 F.3d

224, 228 (3d Cir. 2008). “[A] complaint attacked by a . . . motion to dismiss does not need detailed

factual allegations.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). However, the Plaintiff’s


                                                  2
“obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. “Determining whether [a] complaint states a plausible claim for

relief . . . [is] a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)). Moreover,

while pro se pleadings are liberally construed, “pro se litigants still must allege sufficient facts in

their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013) (citation omitted) (emphasis added).




                                                  3
B. Analysis

        In his complaint in this matter Plaintiff seeks to raise a poorly defined claim against Judge

Bumb pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971), as he believes that

Judge Bumb violated his rights by requiring him to remain for his entire hearing and having the

Marshals restrain him from leaving. 1 Even had Plaintiff more clearly identified the nature of the

claim he wished to assert or the right he believes was violated, it is clear from Plaintiff’s complaint

that Judge Bumb is immune from suit in this matter as the actions about which Plaintiff complains

occurred during a criminal proceeding in Judge Bumb’s courtroom and were undertaken to ensure

that Plaintiff, a detained criminal defendant who was in cuffs at the time, did not disrupt

proceedings by attempting to leave prematurely. See, e.g., Kwasnik v. Leblon, 228 F. App’x 238,

243 (3d Cir. 2007) (judges acting in the performance of their duties are absolutely immune from

suit, and will be subject to liability only when they act “in the clear absence of all jurisdiction”);

see also Mireles v. Waco, 502 U.S. 9, 12 (1991). Plaintiff’s complaint is therefore dismissed with

prejudice as the sole named Defendant is clearly entitled to absolute immunity. 2




1
  Because Plaintiff names as a Defendant in this matter a judge of this District, this case was
assigned to this Court pursuant to this Court’s January 13, 1994 standing order which requires that,
in all cases where a judge of this District is named as a party, the matter shall be assigned to a
judge sitting in a different vicinage of this District than the one in which the named judge sits.
Pursuant the standing order, this Court need not recuse if the assigned judge determines the matter
to be patently frivolous or if judicial immunity is plainly applicable, but the Court must reassign
the matter for transfer outside of this District in the event the matter is neither frivolous nor subject
to immunity. Because Judge Bumb is clearly immune from any claim Plaintiff may have in this
matter, this Court need not recuse under the standing order.
2
  Even were this not the case, Plaintiff’s complaint would still need to be dismissed as he has
failed to plead sufficient facts to indicate that Judge Bumb did in any way violate his rights –
indeed, his entire complaint appears to be a calculated attempt to remove Judge Bumb from his
criminal case merely because Judge Bumb would not let Plaintiff disrupt Court proceedings and
asked the Marshals to ensure he did not do so. Plaintiff’s hurt feelings do not a constitutional
violation make.
                                                    4
       III. CONCLUSION

       For the reasons stated above, Plaintiff’s application to proceed in forma pauperis shall be

GRANTED and Plaintiff’s complaint shall be DISMISSED WITH PREJUDICE.                          An

appropriate order follows.



                                                    s/Susan D. Wigenton
                                                    Hon. Susan D. Wigenton,
                                                    United States District Judge




                                                5
